Citation Nr: 0718552	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis with 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

A Video Conference hearing was held in February 2007.  A 
transcript of the hearing has been associated with the claim 
file.


FINDINGS OF FACT

The veteran does not have an asbestos related disability to 
include asbestosis with pneumonia. 


CONCLUSION OF LAW

Asbestosis with pneumonia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for asbestosis 
with pneumonia.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  In a 
VCAA letter of August 2000 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA notice predated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2000 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  Dingess notice was provided in a March 
2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, private 
medical records and outpatient treatment records have been 
obtained.  The veteran was afforded a Video Conference 
hearing.  The Board notes that in private medical treatment 
records of August 2000 the private physician mentions chest 
x-rays of April 2000 which were previously interpreted by a 
Dr. Breyer.  The claim file does not contain a copy of the 
findings of the April 2000 chest x-rays form Dr. Breyer.  
However, at the Video Conference hearing, the veteran, 
through his representative, requested that the file be left 
open for 60 days in order to submit additional evidence.  No 
additional evidence was submitted.  The veteran was given 
ample opportunity to submit evidence on his behalf.  The 
action of the Board Member complies with the VCAA and 
38 C.F.R. § 3.103.

Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The veteran asserts that he is entitled to service connection 
for asbestosis with pneumonia caused by asbestos exposure 
while on board Naval ships and while on duty at the dry dock.  
In statements and in testimony at the Video Conference 
hearing of February 2007 the veteran has stated that he was 
exposed to asbestos while serving on board the USS Jenkins 
where he ripped, chipped and swept up asbestos from fittings 
and pipes, and cleaned up a radio room to clear and replace 
the asbestos material used for sound proofing.  He also 
stated that while on board the USS Oklahoma City he also 
cleaned the ship of asbestos, and during duty at the dry dock 
in Portsmouth, VA.  Furthermore, the veteran has also related 
post-service asbestos exposure while working for the Southern 
Pacific Railroad as a fireman.  He explained that he was 
exposed to asbestos from the brake shoes of the train and 
from asbestos-insulated pipes on the diesel engines.

The service medical records were negative for chronic 
pulmonary pathology at release.  The lungs, chest and chest 
x-ray were normal or negative.

Private pulmonary evaluation of August 2000 notes the 
veteran's reported history of asbestos exposure in service 
and post-service.  Physical examination revealed a few post-
tussive inspiratory crackles at the right and left posterior 
base of the lungs.  There was mild right and left anterior 
forced expiratory wheezing.  The physician noted that chest 
films of April 2000 which had been previously interpreted not 
to have pleural plaques, in his opinion, showed bilateral 
pleural plaques and increased interstitial markings at the 
lower lung fields with profusion of 1/0.  Pulmonary function 
test revealed spirometry within normal limits, long volumes 
normal during lung capacity and decreased diffusing capacity.  
The impression was asbestos exposure, chronic cough, 
inspiratory crackles on lung examination, abnormal chest x-
rays with bilateral pleural plaques and bilaterally increased 
interstitial markings at the lower lung bases, and pulmonary 
function testing showing diminished diffusing capacity.  The 
physician noted that these findings were indicative of 
asbestosis.

Chest x-rays of March 2004 noted no pleural masses or 
calcifications.  Lungs were clear, heart size normal, and 
hilar structure was unremarkable.  The impression was clear 
lungs, no chest x-ray evidence of pleural calcifications, 
pleural plaques or pleural thickening.  

VA pulmonary consult of July 2004 notes that the veteran 
complained of productive cough for the previous 9 months.  
The examiner noted the findings of the March 2004 chest x-ray 
which were negative for pleural plaques, calcifications or 
pleural thickening.  The impression was 62 year old male with 
9 month history of productive cough with green sputum, 
subjective fevers, shortness of breath, and past diagnosis of 
asbestosis.  There was a questionable impression of 
bronchitis.  The impression was clear chest x-rays and normal 
pulmonary function tests.

VA examination of November 2005 noted that the veteran's 
pulmonary function test was normal.  FEV1 and FEV ratios 
showed a mild restrictive pattern.  Chest x-rays were noted 
normal.  The diagnosis was no pathology to render a 
diagnosis.  In a December 2005 addendum, the examiner noted 
that chest x-rays were normal.  B reader report of the chest 
x-rays noted no pleural abnormalities consistent with 
pneumoconiosis and no plain radiographic evidence of 
asbestosis.  The examiner opined that based on the B reader 
report, there was no diagnosis with pneumonia; that the 
normal pulmonary function testing with mild restrictive 
patterns did not correlate with a diagnosis of status post 
pneumonia as there was no pathology; and that findings of an 
ejection systolic murmur of the heart was not a clinically 
significant finding for the claimed asbestosis with 
pneumonia.  

Initially the Board notes that the veteran has not claimed 
that he engaged in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for asbestosis with pneumonia.  
The more probative evidence establishes that he does not have 
asbestosis with pneumonia, or any asbestosis related lung 
disease.  

As noted above, service connection requires a finding of the 
existence of a current disability.  In this case, there is 
evidence of a diagnosis of asbestosis in August 2000.  At the 
time, the private physician found that chest x-rays which had 
been previously interpreted as negative for pleural plaques, 
in his opinion, showed evidence of bilateral pleural plaques 
and interstitial markings at the lower lung fields.  He 
opined that these findings were indicative of asbestosis.  
However, more recent pulmonary chest x-rays of March 2004 did 
not show any evidence of pleural plaques or any pathology 
consistent with asbestosis or pneumonia.  This x-rays were 
interpreted not only by the VA examiner, but also by a B 
reader who also found no pleural abnormalities consistent 
with pneumoconiosis and no radiographic evidence of 
asbestosis.  Based on this reading, the VA examiner opined 
that there was no current evidence of asbestosis or 
pneumonia, and no evidence of prior pneumonia.  The Board 
finds the more recent medical evidence of record to be the 
most reliable especially considering that the findings of 
pleural plaques in 2000 were based on readings of chest x-
rays which had been previously interpreted as negative for 
pleural plaques.  The current findings by the VA examiner in 
November 2005 are not only based on his own interpretation of 
the most recent chest x-rays, but also on the interpretation 
of a B reader.  In essence, there is a conflict in the 
record.  However, the Board finds that the VA opinions are 
more probative as to the existence of the disability.  The 
opinions are also consistent with the negative chest x-rays 
in 1965 and doctor's examination report of a prior normal 
examination.  

Service connection may not be granted without competent 
evidence of a current disability.  While there is a prior 
diagnosis of record of asbestosis the Board finds this to be 
unreliable.  The most recent competent evidence of record 
establishes that he does not have asbestosis or pneumonia.  
Absent a current asbestos-related disability, the claim for 
asbestosis with pneumonia  must be denied.  See Brammer, 
supra.  

Under these circumstances, the Board concludes that veteran 
does not have asbestosis or pneumonia, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the claim is denied because there is no current 
diagnosis of asbestosis or pneumonia, there is another basis 
to deny the claim.  Even if the Board were to accept the 
earlier diagnosis of asbestosis of August 2000 as a showing 
of a current asbestos-related disability, the veteran's claim 
must still be denied as there is no competent evidence of a 
nexus to service.  For a grant of service connection there 
must be both evidence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson, supra.  
While the veteran has alleged in-service exposure to 
asbestos, he has also admitted post-service exposure to 
asbestos.  Furthermore, there is no competent evidence of 
record of a nexus to service.  While the private physician of 
August 2000 rendered a diagnosis of asbestosis, he did not 
provide an opinion regarding a nexus to service.  The only 
evidence of record of a nexus to service are the veteran's 
own assertions.  The Board notes that the appellant is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno, 6 Vet. App at 470.  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As such, the Board finds that 
there is no competent evidence of record of a nexus to 
service.




ORDER

Service connection for asbestosis with pneumonia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


